DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-7, 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner agrees with the reasons provided in the remarks filed 12/1/2020 as to why the previously cited references did not teach or suggest all of the limitations as claimed in the amended claims.  Asano et al. US Patent Application Publication No. 2018/0260334 describes namespace resizing but does not specifically teach or suggest all of the limitations as claimed.  Maeda et al. US Patent Application Publication No. 2011/0055297 describes that in a case where the data size of valid data is smaller than a predetermined unit of recording changing the size of file data by adding arbitrary data to the file data but does not specifically teach or suggest all of the limitations as claimed.  Suzuki et al. US Patent Application Publication No. 2014/0189203 describes a system where a first management unit, which is a unit of a segment, is larger than a second management unit, which is a unit of an access performed with respect to an NVM allowing the capacity of the logical space to be larger than the storage capacity of the NVM which associated only areas in which storage data actually exists but does not specifically teach or suggest all of the limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH A VERDERAMO III whose telephone number is (571)270-1174.  The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






rv
February 11, 2021

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136